Filed 4/27/21
                        CERTIFIED FOR PARTIAL PUBLICATION*




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                        (Sacramento)
                                              ----


    THE PEOPLE,                                                       C090172

                  Plaintiff and Respondent,                 (Super. Ct. No. 16FE022095)

          v.

    REBECCA THOMAS,

                  Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Sacramento County, Allen H.
Sumner, Judge. Affirmed as modified.

      Randy S. Kravis, under appointment by the Court of Appeal, for Defendant and
Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Senior Assistant Attorney General, Eric L. Christoffersen
and Christopher J. Rench, Deputy Attorneys General, for Plaintiff and Respondent.




* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of parts IC through VI (i.e., IC, II, III, IV, V, and VI)
of the Discussion.

                                               1
       Defendant Rebecca Thomas lived with her boyfriend codefendant Taylor
Montgomery-Gutzman and her 22-month-old twins K. and B. In the late afternoon and
early evening hours of October 13, 2016, while defendant was out trying to buy heroin,
K. stopped breathing and ultimately died. An autopsy of K. revealed he was strangled to
death. B. also exhibited signs of distress and, upon a physical examination, it was
revealed B. suffered from extensive internal injuries. Most of B.’s injuries were recently
inflicted but some were several weeks old.
       Defendant and Montgomery-Gutzman were tried together for the murder of K. and
abuse of B. Defendant claimed Montgomery-Gutzman inflicted all the injuries and she
was unaware of his treatment of the twins. Montgomery-Gutzman claimed defendant
was responsible. In his effort to show defendant was responsible, Montgomery-Gutzman
introduced evidence defendant had a propensity to commit child abuse. Over defendant’s
objection, the court admitted propensity evidence and instructed the jury it could use the
propensity evidence to raise a reasonable doubt as to Montgomery-Gutzman’s guilt. In
the published portion of this opinion, we conclude the trial court did not err by admitting
propensity evidence nor did it confusingly instruct the jury on how it could consider the
evidence.
       In the unpublished portion of this opinion, we reject defendant’s remaining
instructional error claims and her ineffective assistance of counsel claim regarding her
attorney’s performance at sentencing. We agree, however, that defendant’s abstract of
judgment must be corrected to accurately reflect the trial court waived the court security
fee and criminal conviction assessment. Thus, we affirm defendant’s convictions for the
second degree murder of K., for assault with force likely to cause great bodily injury of
K., and for permitting both K. and B. to suffer unjustifiable physical pain and mental
suffering, which she willfully caused or permitted as to K. that resulted in his death.




                                             2
                        FACTUAL AND PROCEDURAL HISTORY
                                                 I
                                Facts Underlying The Crimes
         Defendant hated children and never wanted to have them. Despite that fact,
defendant had several children and a history of involvement with child protective
services. Her first interaction with child protective services occurred in 2004 when
defendant’s oldest child was three weeks old and defendant told a friend not to comfort
the infant when he cried because defendant did not want him to be spoiled. Soon
thereafter, defendant called the same friend and told her the baby was not having a good
day, and he was crying uncontrollably. Defendant said she had “already tried killing the
kid; I strangled him until he stopped breathing.” Defendant’s friend reported the incident
to child protective services. The report was determined to be unfounded and defendant
was given information about a crisis nursery and family resource center. Defendant’s
oldest child went to live with defendant’s parents at six months old and continued to do
so, except for a year when he was five years old. While the living arrangement was
prompted by child protective services, there was no official order requiring defendant’s
oldest child to live with defendant’s parents.
         Defendant’s second child was born eight years after her first. At that point,
defendant had a methamphetamine and heroin addiction, as did the father of defendant’s
second child. The two were violent with each other, and their child never lived with
them. Instead, the child lived with defendant’s parents. In the years that followed, their
child sometimes stayed with defendant overnight, but defendant’s parents raised the
child.
         Sometime after her second child was born, defendant stopped doing drugs, except
for marijuana and prescription methadone. While taking methadone, she became
pregnant with twin boys, K. and B. The twins were born eight weeks premature and
tested positive for methadone and marijuana at birth but did not suffer from withdrawals.

                                                 3
Unrelated to their positive drug tests, both K. and B. had breathing issues due to their
premature lungs. Further, their intestines were premature, requiring them to be fed
through a gastric tube. K. and B. remained in the hospital for four months because they
had trouble eating by mouth and eating and breathing simultaneously. They also suffered
from apnea prematurity, which meant they did not always remember to breathe, but
outgrew that condition before being discharged.
       Although the twins progressed in the hospital, they each required insertion of a
gastric tube directly into their stomachs for nutrition. Defendant was often hard to
contact during the twins’ hospital stay, but she was trained on how to feed the twins via
the gastric tube before their release. Upon discharge, defendant was told not to orally
feed the twins and to only use the gastric tube. She was given a feeding schedule and a
pump to deliver their meals through the gastric tube slowly over time. If their meals were
delivered too quickly, the twins were in danger of vomiting, thus failing to receive their
required nutrition. During feedings, it was required that someone be attentive to the
twins throughout the process. Defendant was offered the assistance of a home nurse
because feeding two infants with a gastric tube was difficult. Defendant declined the
assistance of a nurse.
       Two days after the twins were released, defendant rushed B. back to the hospital
because he was having trouble breathing. He was admitted to the hospital for several
weeks. During the admission process, defendant was seen feeding K. with a bottle in an
elevator. Child protective services intervened and took the twins from defendant’s care.
The twins were placed back in her care six months later. After the twins returned to
defendant’s custody, she lived with them and her older children at her parents’ home.
       When the twins were nearly a year and one-half old, defendant moved from her
parents’ home and into an apartment complex where Montgomery-Gutzman lived.
Montgomery-Gutzman was in his early 20’s, nine years younger than defendant, and did
not have children of his own. He lived with friends and defendant often saw him playing

                                             4
with children who lived in the apartment complex. He appeared kind and gentle with
them, and the children appeared to like him. After a short time of being neighbors,
Montgomery-Gutzman moved in with defendant. Their relationship was somewhat
romantic. Defendant had sexual intercourse with Montgomery-Gutzman two or three
times during their entire relationship and thought of him as more of a roommate.
       Indeed, defendant used Montgomery-Gutzman predominantly for childcare. He
was “helpful” and “obedient,” appeared “calm” and “soft,” but “evasive.” He did
anything defendant needed him to do, including watching the twins when she ran errands.
Defendant jokingly described Montgomery-Gutzman as her babysitter to several friends.
She further said she was with Montgomery-Gutzman only out of convenience because he
watched her children. Defendant said having Montgomery-Gutzman around allowed her
to come and go as she pleased. Defendant acted “rude” and “mean” toward her children
and was not a comforting mother. Defendant gave the impression that K. and B. were an
inconvenience to her.
       Montgomery-Gutzman smoked marijuana and purported to suffer from various
mental health conditions requiring medication. While he had used heroin before moving
in with defendant, Montgomery-Gutzman’s use increased and he began taking the drug
intravenously with defendant.
       Shortly after Montgomery-Gutzman and defendant moved in together, B. was
rushed to the hospital again for breathing issues. He stayed in the hospital for a month
where he had more breathing issues, so a tracheotomy was inserted to help him breathe.
B.’s breathing issues were due to a floppy airway that did not always stay open to provide
adequate support for breathing and eating. Montgomery-Gutzman visited B. in the
hospital and learned from defendant how to care for and clean B.’s tracheotomy. When
B. was released from the hospital, defendant accepted the assistance of a home nurse,
who came to the house every weekday for multiple hours to assist with B.’s care.



                                             5
Because of the tracheotomy, B.’s breathing was audible and raspy sounding. It annoyed
defendant to hear B. breathing and to clean his tracheotomy.
       By the time the twins were 22 months old, defendant, the twins, and Montgomery-
Gutzman had moved to a new apartment. While he still required a gastric tube, K. put on
quite a bit of weight and was bigger than his brother. He held most, if not all, of his food
down and was active and able to walk. B. was not thriving to the same degree as K. B.
continued his nutrition via his gastric tube and would often vomit after feedings.
Defendant usually fed B. by manually injecting nutrition into his gastric tube over a short
amount of time, while the home nurse devoted to B.’s care, fed him through a machine
that would deliver nutrition slowly. B. could not walk or talk and always appeared low in
energy, although happy. The twins would play and climb on each other.
       While living in the new apartment, defendant occasionally used methamphetamine
with the apartment manager, sometimes after sneaking out of the apartment in the middle
of the night. She lost weight, leading defendant’s mother to suspect defendant was using
methamphetamine. Defendant also met up with the father of her second child on several
occasions to buy and use heroin.
       In late September or early October of 2016, defendant noticed an oblong burn
mark on K.’s foot. Defendant told her mother she believed it was caused by K. stepping
on a lit cigarette Montgomery-Gutzman left on the ground outside the apartment.
Defendant’s mother told defendant to take K. to the doctor. Also around this time, the
apartment manager saw K. and B. all alone walking and crawling, respectively, toward
the main street outside the apartment complex. He stopped them and took them back to
the apartment, where defendant and Montgomery-Gutzman were sleeping on the couch.
       The apartment manager thought Montgomery-Gutzman was a clingy and jealous
boyfriend and was rude to the manager and other men with whom defendant associated.
Montgomery-Gutzman often borrowed the apartment manager’s phone to contact
defendant when she failed to answer Montgomery-Gutzman’s calls. In early October,

                                             6
Montgomery-Gutzman approached the manager and told him he felt like “he was going
to explode, that he was going to lose it.” Montgomery-Gutzman also referenced needing
to go to a mental hospital.
       On October 12, 2016, defendant took the twins to the park to meet a friend, who
also brought her children. The friend noticed a large bruise and scratches on B.’s face.
B. was also acting “sad” and appeared to have lower energy than usual. The friend
jokingly asked defendant if she was beating her children. Defendant responded that she
did not know how the injury to B. occurred because she was not home when it happened.
Defendant said she did not know if Montgomery-Gutzman inflicted the injury, but that it
was likely K. who inflicted the injury. The friend did not believe K. inflicted the injury
because it was too serious of an injury to have been inflicted by a child.
       Defendant’s mother also saw the injury to B.’s face that day. Defendant told her
mother K. probably caused the injury and that it happened while she was at the
hairdresser and that Montgomery-Gutzman was watching the twins. When defendant’s
mother told defendant she should take B. to the doctor, defendant said she did not want to
because she did not want child protective services to open a case on her.
       On October 13, 2016, defendant left in the morning to go to a methadone clinic.
She left the twins with Montgomery-Gutzman. She returned around 1:00 p.m. and then
Montgomery-Gutzman left to go to the methadone clinic to get his daily dose. When he
returned home, defendant fed the twins and gave each of them melatonin to help them
sleep. He and defendant then rested together on the couch. Defendant left around
3:30 p.m. to get heroin.
       While defendant was gone, Montgomery-Gutzman went to a neighbor’s apartment
to borrow a cigarette rolling machine. Montgomery-Gutzman appeared agitated and said
he was “very upset” because somebody was trying to take his family. Montgomery-
Gutzman further said he wanted to beat up somebody. The neighbor encouraged
Montgomery-Gutzman to calm down, and then Montgomery-Gutzman went home.

                                             7
       At 5:08 p.m., Montgomery-Gutzman called defendant and told her K. was not
breathing and she needed to come home. She told him to stimulate K. to make him
responsive and that she was coming home. Montgomery-Gutzman responded, “that
would be nice” and abruptly hung up the phone. Thereafter, defendant attempted to call
Montgomery-Gutzman multiple times to no avail. She also texted him twice inquiring
about K.’s status. Montgomery-Gutzman ultimately called defendant back at 5:18 p.m.,
right as defendant was driving into the apartment complex. When she got into the
apartment, defendant saw Montgomery-Gutzman performing chest compressions on K.
K.’s complexion was gray and his lips were blue. Defendant called 911 and took over
doing chest compressions and mouth-to-mouth resuscitation. Montgomery-Gutzman
went outside to flag down emergency responders.
       Eventually, police and fire personnel arrived and were able to regain K.’s pulse
before taking him to the hospital. Defendant and Montgomery-Gutzman were initially
questioned at the apartment. During defendant’s questioning, she tended to B. who was
making loud and raspy sounds while breathing. When asked by a police officer if B. was
alright, defendant responded that he always sounded like that. Both defendant and
Montgomery-Gutzman were transported to the Citrus Heights Police Department for
further questioning. While there, officers again raised concern about B.’s breathing and
general inactivity. Defendant again assured officers that B. was fine and always sounded
that way. Regardless, officers had B. transported to the hospital.
       K. died at 5:48 p.m. His death was caused by strangulation and blunt force
trauma. The blunt force trauma likely occurred before K. was strangled because the
trauma produced bruising, which could have occurred only while K. had a pulse. It was
further unlikely K. had a pulse after being strangled. K. had bruising and scraping on the
front of his chest and deep bruising throughout his neck region. He also had bruising on
both eye lids and the backside of his head. K. further had bruising to the tissue
underneath the bones in his chest, which was likely not the result of chest compressions

                                             8
because of the amount of blood present during the autopsy, suggesting K. was breathing
at the time the injury was inflicted. Similarly, there were injuries to K.’s liver that could
be associated with chest compressions but for the fact that blood was present suggesting
the injury was inflicted while K. was breathing. K.’s death was not accidental and “the
results of the injuries that he sustained would have resulted in death at or about the time
that they were inflicted.”
       B. had extensive and numerous injuries, both old and new, indicating he was the
victim of ongoing child abuse. His old injuries included four rib fractures and a fracture
to his right clavicle. These fractures were at various stages of healing. B. also had a
healing injury inside of his mouth. Further, X-rays taken of B. when he underwent a
tracheotomy showed he had a healing rib fracture at the time.
       B.’s new injuries included red lines and swelling across his cheek appearing to
indicate a slap mark. B. also had a tear to one of his ears, suggesting his ear was
stretched so far that it tore. This was likely the product of a punch, slap, kick, or pull. B.
also had three signifiers of abusive head trauma, which was consistent with some sort of
whiplash or shaking injury. First, B. had retinal hemorrhages or blood vessels that had
burst and bled in his eyes. Second, B. had subdural hemorrhages, or blood on his brain,
and intraventricular bleeding, meaning bleeding in the brain. The blood in B.’s brain was
such a critical problem that it required placement of a drain for a week to release the
blood and relieve pressure in B.’s skull. With such an injury, children typically present
with vomiting, irritability, change in cry, fussiness, apparent pain, sleepiness, or refusing
to sleep because of pain. Due to this injury, B. suffered from widespread low oxygen
throughout his brain that killed brain cells and altered his brain permanently. This injury
also caused B. to experience problems with his breathing. Third, B. had vitreous
hemorrhages, meaning blood in the middle or “jelly” of the eye. This manifested itself in
B. through swelling, broken blood vessels, and a blood blister in his eye. The most
common cause of this type of injury is blunt force trauma to the eye.

                                              9
       Also new were external and internal injuries to B.’s torso and abdomen. He had
several bruises to the front of his chest overlying his sternum and ribs. Internally, B. had
fractures along the front ends of his right and left ribs that met his sternum, meaning his
sternum had detached from his rib cage. This was an incredibly unusual and significant
break that likely resulted from a significant push or blunt force trauma to the sternum and
would have been extremely painful. The broken ribs caused a small laceration to B.’s
heart. This resulted in his heart not being able to pump properly and a significant amount
of blood to accumulate in and around B.’s heart that required draining. The rib fractures
also caused two liver lacerations and a laceration to the spleen, resulting in further
bleeding into B.’s abdomen and pelvis. Because of the significant bleeding, B. required
multiple blood transfusions. The trauma causing the rib fractures also caused bruising to
B.’s lungs. A common accidental cause of these injuries would be a car crash, where the
victim was not restrained and had been thrown from the car. Another accidental
explanation would be that B. had been trampled by a horse.
       B. was in the hospital for several months. At first, he was in a sleepy state and
then progressed to a very low-energy limp state. He did not react to visual stimulation,
leading medical personnel to believe his brain injuries resulted in blindness. At the time
of his injuries, B.’s development was equivalent to that of a five-month-old child. With
time, B. improved and he learned to walk with the assistance of a walker. He was able to
speak and see.
                                              II
                                  Defendant’s Statements
       Defendant gave multiple statements to police and testified at trial. In each
instance she stressed that she loved and cared for her children and would never hurt them.
She believed Montgomery-Gutzman treated her children well. She had never seen him
act aggressively toward them or injure them in any way. If she had seen him hurt the
twins, she would have never left them alone with him or been in a relationship with him.

                                             10
         Defendant also repeatedly stated that she feared child protective services and
worried that any interaction with child protective services would result in her children
being taken from her. Much of this fear stemmed from defendant’s past interactions and
removal of all her children at one point or another. For instance, B. and K. were removed
from her care when they were infants and shortly after they were released from the
intensive care unit. Their removal was because a nurse saw defendant feed K. with a
bottle in an elevator. Defendant believed she was allowed to feed the twins in this way
because that was how the twins were fed while in the intensive care unit and a nurse had
told her it was acceptable when the twins were discharged. The twins were returned once
defendant had completed drug and alcohol classes, which included biweekly drug tests,
and training on how to properly feed them.
         Although Montgomery-Gutzman had mentioned to her that he suffered from
various mental health conditions and took medication, she had never seen him have any
breakdowns or episodes that would lead her to believe he posed a risk to the twins. She
believed he was exaggerating. Montgomery-Gutzman also began using drugs more
heavily once he met defendant and she introduced him to people who could get him
drugs.
         As for the old injuries to K. and B., defendant claimed none of those injuries
happened in her presence and that she always believed they happened through rough play
with each other or because the children climbed on furniture in the house. She always
encouraged K. and B. to play rough with each other. She did this because she wanted
them to grow up strong. During police interviews, defendant claimed that K. would often
hold his breath until his lips turned blue and spots appeared on his face. When she asked
doctors about this, they told her K.’s behavior was likely a stress response. She claimed
she gave K. and B. melatonin on the day of the incident because they had both been sick
for several days and had not slept well the night before. While the twins’ doctors never



                                              11
recommended she give them melatonin, her friend told her that a doctor recommended its
use for her child as a sleep aide.
                                              III
                            Montgomery-Gutzman’s Statements
       Montgomery-Gutzman gave several statements to police and made several
unsolicited statements in their presence. While in the apartment after officers first
responded to the 911 call, Montgomery-Gutzman expressed fear he would be blamed for
K.’s injuries and death because he was the only person around when K. became
unresponsive. He expressed these same fears during several police interviews.
       During his police interviews, Montgomery-Gutzman claimed that after defendant
left to get heroin, he buckled the twins in chairs. He sat in the living area of the
apartment and looked in on them occasionally. Later in the afternoon, he let them out of
the chairs to walk around. He made coffee and went outside to have a cigarette and did
not pay attention to the twins for nearly 15 minutes. When he came inside, K. was on the
floor of the twins’ bedroom and appeared to be in severe distress. Montgomery-Gutzman
put B. in his crib and called defendant to tell her K. was not breathing. Montgomery-
Gutzman then began giving K. chest compressions but did not call 911. He did not
answer defendant’s phone calls and texts because he was busy giving K. chest
compressions.
                                              IV
                                     Trial Proceedings
       At trial, the prosecutor’s theory of the case was that Montgomery-Gutzman
strangled K. to death and that defendant left K. with a person she knew to abuse her
children. Because the injuries to B. were of varying ages, the prosecution pursued a
theory that either defendant or Montgomery-Gutzman was responsible for the infliction
of those injuries.



                                              12
       Montgomery-Gutzman’s defense was that defendant inflicted all the injuries on
the twins and that he was innocent of the crimes charged. As to K., he argued defendant
strangled him before she left to get heroin and the strangulation did not cause K. to be in
distress until Montgomery-Gutzman was alone with K. Montgomery-Gutzman elicited
from the pathologist the concept of delayed strangulation, meaning that a person could be
strangled in a way that did not immediately result in death. Instead, the strangulation
would cause an internal injury, such as a damaged artery, or condition, such as a blood
clot, that would take time to materialize and cause death. The pathologist believed K.
died at the time he was strangled and was not the victim of delayed strangulation. While
studies purporting to credit delayed strangulation as a cause of death found an internal
injury or condition in the subjects of their studies, the pathologist did not find any internal
injury or condition in K. other than the strangulation itself. The jury found Montgomery-
Gutzman not guilty of the first degree murder of K., but guilty of second degree murder.
It also found Montgomery-Gutzman guilty of assault of K., a child under eight years old,
by means of force likely to produce great bodily injury resulting in death, and of
permitting B., a minor child, to suffer unjustifiable physical pain and mental suffering.
       The jury found defendant not guilty of the first degree murder of K., but guilty of
second degree murder. The jury further found defendant not guilty of the assault of K.
resulting in death, but guilty of the lesser included offense of assault of K. with force
likely to cause great bodily injury. It found, as to both K. and B., defendant guilty of
permitting a minor child to suffer unjustifiable physical pain and mental suffering.
Specifically as to K., it further found the allegation true that defendant, while having the
care and custody of K., and under circumstances likely to cause great bodily harm or
death, willfully caused or permitted K. to be injured or harmed and that injury or harm
resulted in death.
       The trial court sentenced defendant to a total of 21 years to life in prison. This
sentence consisted of 15 years to life for K.’s second degree murder and the upper term

                                              13
of six years for the abuse of B. The court imposed, then stayed pursuant to Penal Code
section 654, one year for assault with force likely to cause great bodily injury to K. and
two years eight months for permitting K. to suffer unjustifiable physical pain and mental
suffering resulting in death. When imposing the upper term of six years on the conviction
involving B., the court found as “the aggravating circumstances that [d]efendant as the
victims’ mother held a position of trust. There were extensive, prolonged injuries over
time. This was not an isolated incident.” The court waived the various fines and fees,
except for the restitution fine.
       Defendant appeals.
                                        DISCUSSION
                                               I
                    Defendant’s Contentions Related To The Propensity
                        Evidence Offered By Montgomery-Gutzman
       Defendant raises multiple issues concerning her statement in 2004 that she
strangled her oldest child until he stopped breathing. She argues the trial court erred by
admitting this evidence, which was offered by Montgomery-Gutzman, because it did not
amount to third-party culpability evidence and was inadmissible under Evidence Code1
section 1109. She also argues the trial court’s instructions regarding how the jury could
consider this evidence were confusing in one respect and unsupported by substantial
evidence in another. We disagree.
                                               A
                                         Background
       The trial court admitted defendant’s 2004 admission to a friend regarding her
oldest child, then an infant, that she “already tried killing the kid; I strangled him until he




1      Further section references are to the Evidence Code unless otherwise indicated.

                                              14
stopped breathing.” Further, the trial court admitted the testimony of the child protective
services officer who investigated the friend’s report of defendant’s admission. That
officer testified she conducted an emergency response, which was aimed at answering the
question of whether the infant was safe. She made contact with defendant, who was at
home with several people also present, and asked questions about the friend’s report.
When the officer made contact with defendant’s oldest child, the infant was alive and
sleeping peacefully in bed. She saw no signs of injury or abuse to the infant. The officer
gave defendant information about a crisis nursery and family resource center before
concluding the report of physical and emotional abuse was unfounded.
       The officer’s report, however, indicated defendant “did not say that she choked the
baby, had not choked the baby, and had no intention of choking the baby.” The officer
testified her notation was unclear and poorly written, and that she had no knowledge of
the event outside of her report. To the officer, her report could reflect that defendant said
she had not strangled her oldest child, but did not know from what was written if that was
actually what she meant to convey. If defendant denied strangling her oldest child, the
officer probably would have written that in the report and that may have been what the
officer did, but the report was unclear. She suspected that she wanted to convey
defendant said she did not strangle her baby, but again she was not sure of her intent
when writing the statement. Ultimately, to the officer “the proof [is] in the pudding” and
the infant was not taken into protective custody, meaning the officer had no indication the
infant was in danger. If she had suspected defendant strangled the infant, she would have
taken the infant into protective custody. The officer’s typical practice when investigating
reports such as these would be to thoroughly investigate whether the infant was in
danger. The officer acknowledged her report indicated defendant had no interaction with
the infant while the officer was in the home performing an investigation.
       When deciding whether to admit evidence defendant strangled her oldest child
until he stopped breathing as third-party culpability evidence to show it was defendant

                                             15
who strangled K. and not Montgomery-Gutzman, the trial court said the evidence was
admissible as propensity evidence under section 1109 and was not unduly prejudicial.
The court found the evidence inadmissible under section 1101, as well as other evidence
tending to show defendant was a neglectful parent. Specifically, the trial court believed
the evidence directly linked defendant to the commission of the crime charged against
Montgomery-Gutzman and was sufficient to raise a reasonable doubt as to his guilt.
Further, although no party flagged the issue, the trial court believed this theory of
admissibility -- section 1109 -- was available to Montgomery-Gutzman even though the
court was unaware of any case law allowing a codefendant to introduce evidence under
that section.
       The trial court also recognized the child protective services officer’s testimony of
the event was ambiguous and her recollection nonexistent. The trial court, however,
thought the record was sufficient for Montgomery-Gutzman to argue defendant admitted
to strangling her oldest child by not denying that she had done so to the officer. Thus, the
trial court agreed to instruct the jury on adoptive admissions.
                                              B
                         The Propensity Evidence Was Admissible
       Defendant argues the propensity evidence offered by Montgomery-Gutzman was
inadmissible as propensity evidence and failed to establish third-party culpability.
Generally, we review a trial court’s decision to admit or exclude evidence for an abuse of
discretion. (People v. Herrera (2016) 247 Cal.App.4th 467, 475.) An abuse of discretion
occurs when a court makes a decision in an “arbitrary, capricious or patently absurd
manner that resulted in a manifest miscarriage of justice.” (People v. Jordan (1986) 42
Cal.3d 308, 316.) In other words, the decision “ ‘ “exceed[ed] the bounds of reason, all
of the circumstances before it being considered” ’ [citation] or its decision [was] ‘so
irrational or arbitrary that no reasonable person could agree with it.’ ” (Wade v. Superior
Court (2019) 33 Cal.App.5th 694, 708.) When the trial court’s decision rests on a

                                             16
question of law, however, we review its decision de novo. (People v. Gonzales (2018) 6
Cal.5th 44, 49.)
                                              1
                                        Section 1109
       Section 1109 provides in relevant part: “Except as provided in subdivision (e) or
(f) and subject to a hearing conducted pursuant to Section 352, which shall include
consideration of any corroboration and remoteness in time, in a criminal action in which
the defendant is accused of an offense involving child abuse, evidence of the defendant’s
commission of child abuse is not made inadmissible by Section 1101 if the evidence is
not inadmissible pursuant to Section 352. Nothing in this paragraph prohibits or limits
the admission of evidence pursuant to subdivision (b) of Section 1101. [¶] (b) In an
action in which evidence is to be offered under this section, the people shall disclose the
evidence to the defendant, including statements of witnesses or a summary of the
substance of any testimony that is expected to be offered, in compliance with the
provisions of Section 1054.7 of the Penal Code. [¶] . . . [¶] (e) Evidence of acts
occurring more than 10 years before the charged offense is inadmissible under this
section, unless the court determines that the admission of this evidence is in the interest
of justice.”
       Defendant argues the propensity evidence offered by Montgomery-Gutzman was
inadmissible under section 1109 for three reasons: first, Montgomery-Gutzman, as a
codefendant, was precluded from introducing evidence under this section; second, the
evidence was inadmissible under this section because it occurred over 10 years prior; and
third, the evidence was inadmissible because it was more prejudicial than probative. We
reject each of defendant’s contentions in turn.
       First, we consider whether a codefendant in a criminal action may introduce
propensity evidence under section 1109. The People argue defendant forfeited this claim
by not objecting. We disagree. While defendant never objected on these grounds, the

                                             17
trial court considered that this theory of admissibility may not be available to a
codefendant but found that the theory was available. Given the trial court considered and
ruled on the theory now presented on appeal, defendant did not forfeit her claim. (People
v. Abbott (1956) 47 Cal.2d 362, 372-373.)
       Whether a codefendant may introduce propensity evidence tending to show a
defendant committed the crime instead of himself or herself is an issue of first
impression. Here, the prosecution chose not to introduce the propensity evidence because
it undercut its theory that Montgomery-Gutzman was the person to have strangled K. to
death. Defendant’s assertion boils down to an argument that while the prosecution could
have pursued this theory of guilt against her, Montgomery-Gutzman is prohibited from
doing so simply because the prosecution deemed it unworthy. We cannot conclude this is
the law.
       All defendants have the constitutional right to present a defense. (California v.
Trombetta (1984) 467 U.S. 479, 485 [81 L.Ed.2d 413, 419].) That right does not
encompass the ability to present evidence unfettered by evidentiary rules. (People v.
Brown (2003) 31 Cal.4th 518, 538.) Indeed, application of the ordinary rules of evidence
does not impermissibly infringe on a defendant’s right to present a defense. (People v.
Mincey (1992) 2 Cal.4th 408, 440.) In the context of this case, however, the application
of the ordinary rules of evidence would have allowed for the admission of this propensity
evidence. While section 1109 contemplates it is the prosecution that introduces
propensity evidence (§ 1109, subd. (b) [“the people shall disclose the evidence to the
defendant”]), the availability of a defense cannot be left to the whim of a prosecutor
instead of the application of the Evidence Code and constitutional principles of fairness
in trial proceedings. Here, the plain language of section 1109 allows for propensity
evidence to be admitted against a defendant. It is of no consequence that a codefendant
offered the evidence instead of the prosecution; for both are often in adversarial positions



                                             18
to a defendant. (See People v. Thompson (2016) 1 Cal.5th 1043, 1080-1081 [recognizing
conflicting and antagonistic defenses between codefendants is common].)
       For these reasons, defendant’s reliance on People v. Rhoades (2019) 8 Cal.5th 393
is misplaced. In Rhoades, our Supreme Court held that exclusion of a witness’s prior act
of sexual misconduct was inadmissible under section 11082 when offered by the
defendant to prove third-party culpability. (Rhoades, at pp. 416-417.) Our Supreme
Court reasoned that “[b]y its terms, Evidence Code section 1108 applies only to a
criminal defendant’s prior sexual offenses. [Citation.] As [the witness] was not on trial,
his conviction could not be admitted to show a propensity to commit sexual offenses.”
(Ibid.) This is also true when the propensity evidence is offered by the prosecution. Our
Supreme Court’s reasoning in Rhoades is not applicable to defendant’s case. Defendant
was on trial, thus by the terms of section 1109, her prior act of child abuse was
admissible to show a propensity to commit child abuse. Given this fact and
Montgomery-Gutzman’s constitutional right to present a defense, we conclude
Montgomery-Gutzman was entitled to introduce propensity evidence against defendant
under section 1109.
       Second, we address defendant’s claim the trial court abused its discretion by
admitting the propensity evidence. While evidence of past domestic violence is
presumptively admissible under section 1109, subdivision (e) of that section establishes
the opposite presumption for evidence of conduct more than 10 years old: “Evidence of
acts occurring more than 10 years before the charged offense is inadmissible, unless the
court determines that the admission of this evidence is in the interest of justice.” Here,
the trial court made such a finding. Specifically, the trial court found the prior act of
child abuse showed defendant’s propensity to commit abuse when under stress.



2     Section 1108 mirrors section 1109 and provides an identical exception for the
admission of evidence of other sexual offenses in a prosecution for a sexual offense.

                                             19
       Defendant argues the trial court’s determination was an abuse of discretion
because there was no indication she engaged in a pattern of child abuse. She contends
this “is the basis for the admissibility of prior acts of child abuse” when the prior abuse is
remote in time. Not so. While multiple incidents may create a stronger showing of
propensity, nothing in the language of section 1109 or related case law suggests evidence
of a defendant’s prior act of child abuse is only admissible if there is a pattern of child
abuse consisting of multiple incidents. Indeed, appellate courts have affirmed the
admission of remote evidence under section 1109, subdivision (e), where the evidence of
the prior acts was similar to the charged offenses. (See People v. Johnson (2010) 185
Cal.App.4th 520, 537-540 [affirming admission of evidence defendant shot two of his
prior girlfriends several years prior to the charged offense involving the defendant’s
shooting of a girlfriend]; People v. Culbert (2013) 218 Cal.App.4th 184, 192-193
[affirming admission of evidence defendant threatened his ex-wife 11 years before the
charged offense, since “[i]n both incidents, appellant confronted family members in a
small room and threatened to kill them”].)
       Here, the prior act showed defendant’s treatment of a young child in her full-time
custody was to strangle him until he stopped breathing. K., a young and medically needy
child in defendant’s full-time custody, died by strangulation. The fact that defendant did
not engage in a pattern of child abuse by strangulation is of no consequence. It is enough
that defendant’s prior act of child abuse was significantly similar to her current act.
However, the evidence tended to show more of a pattern than defendant acknowledges.
Defendant’s statements indicated K. previously exhibited spots on his face from a lack of
oxygen, which she attributed to K. holding his breath until his lips turned blue or crying
so hard he could not breathe. While defendant provided an explanation for the presence
of the spots, their presence on K.’s face due to a lack of oxygen also suggests defendant
caused them herself by strangling him on an ongoing basis until he stopped breathing as a
method of managing his care.

                                              20
       Moreover, the evidence showed defendant did not have full-time custody of young
children such that the circumstances of her prior offense repeated until she had full-time
custody of K. and B. a year and one-half after their birth. Indeed, defendant’s mother
raised her oldest child after the 2004 strangulation, except for a year when he was five,
and raised her second child after that child’s birth. Neither of these children lived with
defendant as infants on a full-time basis such that she had full-time custody and care of
them. Similarly, K. and B. were in the hospital for four months after their birth and then
taken out of defendant’s custody for six months soon after their release from the hospital.
Once returned to defendant’s care, she lived with her parents before moving with K. and
B. when they were a year and one-half. Altogether, defendant did not have full-time
custody and care of her children, such that the circumstances of the 2004 strangulation
repeated until she had full-time custody of K. and B. a year and one-half after their birth.
When defendant did have full-time custody of a young child, however, the evidence
suggested she strangled them as an abusive method of managing their care. Thus, the
trial court did not abuse its discretion by determining the admission of remote propensity
evidence was in the interest of justice.
       Third, we address defendant’s contention the propensity evidence should have
been excluded because the prejudice of its admission outweighed the probative value and
thus also violated her right to due process. Section 352, which section 1109 “expressly
incorporates” (People v. Kerley (2018) 23 Cal.App.5th 513, 532), gives the trial court
discretion to exclude or admit evidence of past domestic violence after the court weighs
the probative value of the evidence against “the probability that its admission will
(a) necessitate undue consumption of time or (b) create substantial danger of undue
prejudice, of confusing the issues, or of misleading the jury” (§ 352). The law requires
“ ‘the probative value of the evidence must be balanced against four factors: (1) the
inflammatory nature of the uncharged conduct; (2) the possibility of confusion of issues;
(3) remoteness in time of the uncharged offenses; and (4) the amount of time involved in

                                             21
introducing and refuting the evidence of uncharged offenses.’ ” (People v. Culbert,
supra, 218 Cal.App.4th at p. 192.) “ ‘The principal factor affecting the probative value of
an uncharged act is its similarity to the charged offense.’ ” (People v. Hollie (2010) 180
Cal.App.4th 1262, 1274.)
       Defendant argues the propensity evidence should have been excluded under
section 352 because the prior act was remote, may not have occurred, and defendant was
never convicted of child abuse. As described ante, the similarity between defendant’s
prior act and the charged offense against K. is great. Further, the prior act, while remote,
occurred at a time when defendant was in similar circumstances as she was at the time of
K.’s death. True, it is unclear whether defendant actually strangled her oldest child in
2004; however, the child protective services officer testified as to its uncertainty, thus
reducing the potential prejudice.
       Further, admission of the evidence did not unduly consume time. This was a long
trial and only two of the many witnesses were devoted to defendant’s prior bad act.
Finally, it is not likely the jury would have punished defendant for her past conduct by
finding her guilty in this trial. (People v. Scott (2011) 52 Cal.4th 452, 490-491
[“ ‘ “evidence [is] unduly prejudicial when it is of such nature as to inflame the emotions
of the jury, motivating them to use the information, not to logically evaluate the point
upon which it is relevant, but to reward or punish one side because of the jurors’
emotional reaction” ’ ”].) Defendant was a young and new parent at the time of the 2004
incident, her oldest child was not permanently injured and did not suffer any lasting
effects. On balance, the trial court did not abuse its discretion when admitting the
propensity evidence. For the same reasons, defendant’s due process right was not
violated.




                                             22
                                              2
                                  Third-Party Culpability
       Our inquiry into whether the propensity evidence was admissible when offered by
Montgomery-Gutzman does not end simply because the evidence qualified as propensity
evidence -- the evidence still must be relevant. (People v. Lewis (2001) 26 Cal.4th 334,
372.) Montgomery-Gutzman alleged the evidence was relevant because it tended to
show third-party culpability -- that is, defendant and not Montgomery-Gutzman strangled
K. Defendant argues the trial court abused its discretion by agreeing with Montgomery-
Gutzman that the propensity evidence was relevant to show third-party culpability. We
disagree.
       In a criminal case, a defendant is entitled to present evidence of third-party
culpability for the charged offense, provided such evidence is sufficient to raise a
reasonable doubt as to his or her guilt. (People v. Lewis, supra, 26 Cal.4th at p. 372.)
However, evidence that a third party merely had a motive or an opportunity to commit
the charged offense, without more, does not raise a reasonable doubt about a defendant’s
guilt; rather, a defendant must present direct or circumstantial evidence linking the third
person to the actual perpetration of the crime. (Ibid., citing People v. Hall (1986) 41
Cal.3d 826, 833.)
       Defendant argues this standard was not met here because defendant’s 2004
strangulation of her oldest child until he stopped breathing did nothing to link her to the
strangulation death of K. in 2016, especially since the evidence did not establish she
engaged in a pattern of child abuse. We have already rejected defendant’s argument that
relevance only lies if the remote propensity evidence established a pattern of child abuse.
The propensity evidence was relevant to show how defendant treated and abused young
children in her full-time custody and care. The evidence showed defendant did not have
full-time custody of her infant or toddler children after her oldest child went to live with
her parents until a year and one-half after K. and B. were born. Thus, the relevance of the

                                             23
2004 incident is not in establishing the abuse was ongoing, but that defendant acted
similarly when presented with similar circumstances.
       Further, defendant’s 2004 strangulation did more than “ ‘merely . . . show that the
third party was the more likely perpetrator,’ ” contrary to defendant’s argument. (Citing
People v. McWhorter (2009) 47 Cal.4th 318, 373.) Montgomery-Gutzman’s defense was
that defendant strangled K., but not to death, before she left to get heroin. He argued the
injury caused to K. by defendant’s act of strangulation did not materialize until
Montgomery-Gutzman was alone with the children and it caused K.’s death. While this
theory was undercut by the pathologist who performed K.’s autopsy, the theory was
supported by evidence demonstrating defendant had a propensity to strangle young
children in her full-time custody until they stopped breathing and before death as a
method of handling their care. This theory was also supported by the spots defendant
said K. often exhibited due to a lack of oxygen intake. Not only did defendant have the
opportunity and motive to murder K. under this theory, but it showed she had the
propensity to do so because of her prior act. If believed, this theory had the potential to
raise a reasonable doubt as to Montgomery-Gutzman’s guilt. Thus, it was not an abuse of
discretion for the trial court to admit the 2004 propensity evidence as third-party
culpability evidence.
                                             C
         There Was No Instructional Error Related To The Propensity Evidence
       Defendant raises two instructional error arguments related to the propensity
evidence. First, she argues the trial court’s modified version of CALCRIM No. 852
related to propensity evidence was confusing. Second, she argues the trial court erred by
instructing the jury it could find she made an adoptive admission to the child protective
services officer in 2004 that she strangled her oldest child. We disagree on both
accounts.



                                             24
                                              1
                                     CALCRIM No. 852
       The court instructed the jury as to propensity evidence with a modified version of
CALCRIM No. 852 as follows: “Evidence was presented that the defendant . . .
committed domestic violence that was not charged in this case; specifically, that she
allegedly strangled her older child in 2004. [¶] Domestic violence means abuse
committed against a child of the defendant. [¶] Abuse means . . . intentionally or
recklessly causing, or attempting to cause, bodily injury, or placing another person in
reasonable fear of imminent serious injury to himself or someone else. [¶] You may use
this evidence in two ways: [¶] One, to raise a reasonable doubt as to Taylor
Montgomery-Gutzman’s guilt. [¶] And, two, to prove defendant[’s] . . . guilt.
       “You may consider this evidence against [defendant] only if a preponderance of
the evidence proves that she, in fact, committed the uncharged domestic violence. [¶]
Proof by a preponderance of the evidence is a different burden of proof from proof
beyond a reasonable doubt. [¶] A fact is proved by a preponderance of the evidence if
you conclude that it is more likely than not that the fact is true. If the evidence has not
met this burden of proof, you must disregard this evidence entirely as to [defendant]. [¶]
If you decide that the defendant . . . committed the uncharged domestic violence, you
may, but are not required to, conclude from that evidence that she was disposed or
inclined to commit domestic violence, and, based on that decision, also conclude that she
was likely to commit and did commit the murder of [K.], as charged in Count 1; assault
upon [K.] causing death, as charged in Count 2; and child abuse of [B.], as charged in
Count 3. [¶] If you conclude that [defendant] committed the uncharged domestic
violence, that conclusion is only one factor to be considered along with all the [other]
evidence. It is not sufficient by itself to prove that she is guilty of the crimes charged.
The People must still prove each charge and allegation beyond a reasonable doubt.



                                              25
       “As to Taylor Montgomery-Gutzman, this evidence need not be proven by a
preponderance of the evidence. The evidence need only raise a reasonable doubt that he
committed the crimes charged.”
       Defendant acknowledges her trial counsel did not object to the giving of this
instruction on the grounds asserted on appeal, but argues we must review the instruction
in any event because it is intertwined with her counsel’s objection to the admission of the
propensity evidence and the instruction affected her substantial rights. Because
defendant argues the instruction affected her substantial rights, we will address her
argument. (People v. Mitchell (2019) 7 Cal.5th 561, 579-580.)
       Citing People v. Cruz (2016) 2 Cal.App.5th 1178, defendant argues that the
instruction was confusing because it “required the jury to utilize two different standards
of proof to determine whether the 2004 incident was relevant to its determination of guilt.
[Defendant] believes this was error as there is no realistic way to expect jurors to be able
to make such an impracticable and illusory distinction. A fact is either true or it is not.
[Defendant] either committed domestic abuse in 2004 or she did not. The notion that the
2004 incident was true in connection to Montgomery-Gutzman (because it required a
higher standard of proof) is a fiction that could not reasonably be expected to be sorted
out by jurors.” Defendant does not argue the instruction was legally incorrect, nor do we
address that question. Instead, she merely argues the instruction was confusing for the
reasons articulated in Cruz.
       In Cruz, instead of properly informing the jury that it could use other charged
offenses as propensity evidence only if those charged offenses were proven beyond a
reasonable doubt, the jury was told that it could apply a preponderance-of-the-evidence
standard when those charged offenses were being used as propensity evidence, but was
then required to use a beyond-a-reasonable-doubt standard to determine whether the
defendant was guilty of the same charged offense. (People v. Cruz, supra, 2 Cal.App.5th
at pp. 1185-1186.) The court in Cruz reasoned, “It would be an exaggeration to say the

                                             26
task required of the jury by the instruction given in this case . . . was logically impossible.
A robot or a computer program could be imagined capable of finding charged offenses
true by a preponderance of the evidence, and then finding that this meant the defendant
had a propensity to commit such offenses, while still saving for later a decision about
whether, in light of all the evidence, the same offenses have been proven beyond a
reasonable doubt. A very fastidious lawyer or judge might even be able to do it. But it is
not reasonable to expect it of lay jurors. We believe that, for practical purposes, the
instruction lowered the standard of proof for the determination of guilt.” (Id. at p. 1186.)
The instruction in Cruz “presented the jury with a nearly impossible task of juggling
competing standards of proof during different phases of its consideration of the same
evidence.” (Id. at p. 1187.)
       Defendant’s reliance on Cruz is misplaced. Cruz involved the jury utilizing
competing standards regarding the same evidence as to a single defendant. (People v.
Cruz, supra¸ 2 Cal.App.5th at pp. 1180, 1187.) In contrast, the jury here was instructed
of its duty as it related to each defendant. While the standards were different, the jury
was clearly told the standard it must employ depended on the defendant for which it was
determining guilt. Defendant does not argue the legal principles articulated were
erroneous, only that it was impossible for the jury to keep the principles distinct from one
another. We disagree. The trial court clearly articulated the jury could use the evidence
in two distinct ways -- one as to defendant’s guilt and the other as to Montgomery-
Gutzman’s guilt. It then defined the process the jury was to engage in when analyzing
the evidence based on the defendant it was assessing. In codefendant cases, the jury is
often told it must consider evidence in one way for one defendant and another way for the
other defendant. (See, e.g., People v. Winbush (2017) 2 Cal.5th 402, 457; People v.
Letner & Tobin (2010) 50 Cal.4th 99, 152.) We believe it reasonable for a jury to follow
these instructions and apply the proper burden of proof when assessing defendant’s guilt.
Thus, defendant’s claim has no merit.

                                              27
                                                2
                                      Adoptive Admission
       The trial court instructed the jury as to adoptive admission as follows: “If you
conclude that someone made a statement outside of court that accused [defendant] of
strangling her child in 2004, and the defendant did not deny it, you must decide whether
each of the following is true: [¶] One, the statement was made to the defendant or in her
presence. [¶] Two, the defendant heard and understood the statement. [¶] Three, the
[d]efendant would, under all the circumstances, naturally have denied the statement if she
thought it was not true. [¶] And, four, the [d]efendant could have denied it but did not.
[¶] If you decide that all of these requirements have been met, you may conclude that the
defendant admitted the statement was true. [¶] If you decide that any of these
requirements has not been met, you must not consider that statement or the defendant’s
response for any purpose. You must not consider this evidence in determining the guilt
of defendant Taylor Montgomery-Gutzman.”
       Defendant argues this instruction was erroneous because the evidence “was
insufficient to support the inference [she] made an implied admission to strangling her
[oldest] son by failing to deny it” to the child protective services officer. This was so,
defendant argues, because the child protective services officer “was not able to recall
what [defendant] said or did not say when she came out to visit back in 2004.”
       It is error to give an instruction that is correct, but irrelevant or inapplicable, i.e.,
not supported by substantial evidence. (People v. Marshall (1997) 15 Cal.4th 1, 40
[“ ‘unsupported theories should not be presented to the jury’ ”].) “Substantial evidence is
evidence that would allow a reasonable jury to find the existence of facts underlying the
instruction . . . .” (People v. Jantz (2006) 137 Cal.App.4th 1283, 1290.) An appellate
court reviews the trial court’s decision to give a particular instruction de novo. (People v.
Cole (2004) 33 Cal.4th 1158, 1206.)



                                               28
       Here, the child protective services officer admitted her report was ambiguous and
could mean defendant denied strangling her baby or did not deny strangling her baby.
While she believed she meant to convey that defendant denied strangling her baby
considering she did not take the infant into protective custody, she could not definitively
say so because the officer had no recollection of the interaction with defendant. While
this evidence is susceptible to multiple interpretations, one of those interpretations is that
defendant did not deny strangling her baby when a child protective services officer
investigated a report that defendant claimed to have strangled her baby.
       Defendant disagrees that the evidence was sufficient citing People v. Chism (2014)
58 Cal.4th 1266. There, our Supreme Court found the adoptive admission instruction not
supported by sufficient evidence because the defendant’s mere possession of an
accusatory letter was insufficient to support a finding the defendant manifested a belief in
the accusations contained in the letter. (Id. at p. 1297.) In contrast here, there was
evidence of defendant’s reaction to the accusation she strangled her oldest child, the
evidence was just ambiguous. Thus, sufficient evidence supported the giving of the
adoptive admission instruction.
                                              II
                The Charge Of Failure To Act As Contained In The Aiding
                       And Abetting Instruction Was Not Confusing
       The jury was instructed that to find defendant guilty of murder it must find “one,
the defendant had a legal duty to exercise reasonable care for the child, to protect the
child from harm, and to obtain reasonable medical attention for the child; and, two, when
the defendant acted, or failed to act, he or she had a state of mind called malice
aforethought. [¶] There are two kinds of malice aforethought: Express malice, and
implied malice. [¶] . . . [¶] The defendant had implied malice if, one, he or she
intentionally committed the act, or intentionally failed to act, when he or she was under a
legal duty to act. [¶] Two, the natural and probable consequences of the act, or failure to

                                              29
act, were dangerous to human life. [¶] Three, at the time he or she acted, or deliberately
failed to act, he or she knew his or her act or failure to act was dangerous to human life.
[¶] And four, he or she deliberately acted, or deliberately failed to act, with conscious
disregard for human life.”
       As part of the instructions on aiding and abetting, the court charged the jury that
the “word act, as used in these instructions, includes an omission or failure to act in those
situations where a person is under a legal duty to act. [¶] A parent has a legal duty to her
minor child to exercise reasonable care. [¶] If you conclude that the defendant . . . owed
a legal duty to [K.], and she intentionally failed to perform that duty, her failure to act is
the same as doing a negligent or injurious act.”
       Defendant contends the trial court erred by instructing the jury that her failure to
act was the same as performing a negligent or injurious act. Citing Johnson, defendant
argues that including language that her failure to act equated to negligence was confusing
“because it had the tendency to conflate criminal negligence with implied malice.”
(People v. Johnson (2016) 6 Cal.App.5th 505, disapproved on other grounds in People v.
Hicks (2017) 4 Cal.5th 203, 214.) Defendant recognizes her counsel did not object to
this instruction but argues the court’s error affected her substantial rights and lowered the
burden of proof. Thus, we will address defendant’s claim. (People v. Mitchell, supra, 7
Cal.5th at pp. 579-580.)
       In Johnson, the prosecution sought to premise liability on a failure to exercise the
general duty of care by driving while drunk. The jury was instructed as part of the
second degree murder instruction that “ ‘[a] driver has a legal duty to operate a motor
vehicle with care and caution to others at all times. [¶] If you conclude that the
defendant owed a duty to [the victim], and the defendant failed to perform that duty, his
failure to act is the same as doing a negligent or injurious act. [¶] If you find the
defendant guilty of murder, it is murder of the second-degree.’ ” (People v. Johnson,
supra, 6 Cal.App.5th at p. 515.) The court reasoned the reference to a negligent act was

                                              30
“confusing, to say the least” because a general duty of care is not akin to the special duty
to act and there was an “absence of any other discussion of negligence in the jury’s
instructions.” (Id. at p. 515 & fn. 6.) While it was possible that the jury might have
recognized the reference to negligence was irrelevant, “the language suggests a finding
that [the] defendant failed to drive with adequate care . . . equates to culpability for
second degree murder.” (Id. at p. 516.)
       In contrast here, the jury was not instructed on the concept of negligence as part of
the second degree murder instruction. Indeed, the jury was properly instructed on the
elements of second degree murder, which included the concepts of both an affirmative act
and the failure to act. It was then instructed with the additional elements that the failure
to act must have been deliberate and done with conscious disregard for human life.
Further, the jury was instructed on criminal negligence as a legal theory pertaining to
involuntary manslaughter and child abuse. Thus, the provision equating a failure to act
with a negligent act was relevant to defendant’s case unlike the case in Johnson, where
the single theory of culpability was second degree murder. (People v. Johnson, supra, 6
Cal.App.5th at pp. 515-516.) This jury was given a clear and complete view of the legal
theories applicable to defendant’s case, which included both implied malice and criminal
negligence, and it could accurately determine where the instruction on failure to act fit
into the whole of the instructions. (People v. Sanchez (2001) 26 Cal.4th 834, 852 [“jurors
are presumed able to understand and correlate instructions”]; People v. Ibarra (2007) 156
Cal.App.4th 1174, 1182 [the instructions are to be considered as a whole and not in
isolation].) Accordingly, we do not agree with defendant’s contention the instruction
conflated criminal negligence with implied malice.




                                              31
                                             III
                     The Court’s Instruction Classifying Child Abuse
                         As A General Intent Crime Was Harmless
       The jury was instructed regarding the union of act and intent as follows: “The
crimes and other allegations charged require proof of the union or joint operation of act
and wrongful intent. [¶] The following crimes and allegations require general intent:
Assault on a child under age eight resulting in death, as charged in Count 2; child abuse,
as charged in Counts 3 and 4; the allegation in Count 4 [defendant] permitted [K.] to
suffer pain or injury resulting in death in violation of Penal Code Section 12022.95; and
the lesser offenses of assault likely to produce great bodily injury, simple assault, and
simple child abuse. [¶] For you to find a person guilty of these crimes or to find the
allegation true, that person must not only commit the prohibited act, or fail to do the
required act, but must do so with wrongful intent. [¶] A person acts with wrongful intent
when he or she intentionally does a prohibited act on purpose or fails to do a required act.
However, it is not required that he or she intend to break the law. The act required is
explained in the instruction for that crime or allegation.”
       Defendant argues this instruction misstates the law because the child abuse
charged in counts 3 and 4 is not a general intent crime when the theory of guilt is based
on indirect child abuse, which was one of the prosecution’s theories as it related to her.
The People concede that, when based on an indirect theory of abuse, child abuse as
charged in counts 3 and 4 is not a general intent crime. The People, however, argue the
error was harmless because the instruction on child abuse identified the correct mental
state. We agree with the People.
       Whether the Watson harmless error standard or the more stringent Chapman
standard is applicable to the incorrect identification of an offense as a general intent
crime is not settled. (See People v. Ngo (2014) 225 Cal.App.4th 126, 162 [noting the
unsettled nature of the issue but deciding the error was harmless “[e]ven under” the more

                                             32
stringent Chapman standard]; People v. ZarateCastillo (2016) 244 Cal.App.4th 1161,
1168 [applying Chapman standard without discussion].) We need not decide which
standard applies because we find the error harmless even under the more stringent
Chapman standard.
       Our Supreme Court has observed that classifying an offense as a general intent or
specific intent crime is not always meaningful because “ ‘ “[t]he critical issue is the
accurate description of the state of mind required for the particular crime . . . .” ’ ”
(People v. Rathert (2000) 24 Cal.4th 200, 205.) Classification is necessary “ ‘when the
court must determine whether a defense of voluntary intoxication or mental disease,
defect, or disorder is available; whether evidence thereon is admissible; or whether
appropriate jury instructions are thereby required.’ ” (Ibid.)
       Here, the instructions on child abuse accurately reflected that to convict defendant
of indirect child abuse the jury must find “defendant was criminally negligent when he or
she caused or permitted the child to be endangered.” The instruction defined criminal
negligence as “involv[ing] more than ordinary carelessness, inattention, or mistaken
judgment. [¶] A person acts with criminal negligence when: [¶] One, he or she acts in a
reckless way that is a gross departure from the way an ordinarily careful person would act
in the same situation. [¶] Two, the person’s acts amount to disregard for human life or
indifference to the consequences of his or her act. [¶] And three, a reasonable person
would have known that acting in that way would naturally and probably result in harm to
others.”
       Even though a preliminary instruction informed the jury child abuse was a general
intent crime and all that was required was for defendant to hold a wrongful intent, the
specific instructions defining the elements required to find her guilty of indirect child
abuse specified more was required. Specifically, the jury must also find defendant was
criminally negligence. Further, nothing the prosecutor said during closing arguments
suggested to the jury that it should disregard the explicit direction of the specific

                                              33
instructions and there is no reason to believe the jury did so. (People v. Sanchez, supra,
26 Cal.4th at p. 852 [jurors are presumed to have followed the court’s instructions].)
Thus, there is “simply no reason to believe that the jury would have disregarded the
explicit direction of the later instructions because of, at best, a mere implication arising
from the earlier instructions.” (People v. ZarateCastillo, supra, 244 Cal.App.4th at
p. 1169.) Accordingly, the error was harmless beyond a reasonable doubt.
                                              IV
                              There Was No Cumulative Error
       Defendant contends there was cumulative error. Because there was only one error,
there is no error to cumulate. (People v. Sandoval (1992) 4 Cal.4th 155, 198.)
                                              V
                         Counsel Was Not Ineffective At Sentencing
       Defendant argues her counsel was ineffective for failing to object at sentencing to
the trial court’s imposition of the upper term of six years for the abuse of B. because the
court improperly relied “on the single fact that [defendant] engaged in violent conduct
which indicates a serious danger to society” as reflected in the probation report.
(Capitalization omitted.) Defendant argues it was unclear whether the jury found her
guilty of the abuse of B. on a direct or indirect theory, thus it was error to base a
sentencing decision on a fact not found by the jury.
       To establish ineffective assistance of counsel, a defendant must show:
(1) counsel’s performance fell below an objective standard of reasonableness under
prevailing professional norms; and (2) the deficient performance prejudiced defendant.
(Strickland v. Washington (1984) 466 U.S. 668, 688-688 [80 L.Ed.2d 674, 693]; People
v. Ledesma (1987) 43 Cal.3d 171, 216-217.) To establish prejudice, “[t]he defendant
must show that there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. A reasonable probability



                                              34
is a probability sufficient to undermine confidence in the outcome.” (Strickland v.
Washington, supra, 466 U.S. at p. 694 [80 L.Ed.2d at p. 698].)
          The problem with defendant’s argument is that, even if counsel had objected to the
reason stated in the probation report, she was not prejudiced because the court stated
during the oral imposition of sentence that it relied on two different factors to impose the
upper term -- defendant held a position of trust and she allowed B. to suffer extensive and
prolonged injuries over time. (People v. Osband (1996) 13 Cal.4th 622, 728 [a single
aggravating circumstance is sufficient to support an upper term sentence].) Defendant
argues her case still must be remanded because “the court’s improper consideration of a
sentencing factor does not turn on the existence of other legitimate factors upon which
the trial court theoretically could have relied.” But the trial court did not theoretically
rely on these other factors, it actually relied on them. While it also stated it reviewed the
circumstances in aggravation contained in the probation report and intended to follow the
probation department’s recommendation regarding sentencing, the trial court did not
adopt the circumstance in aggravation as its own or regurgitate the complained-of
aggravating factor when orally justifying its imposition of the upper term for the abuse of
B. Thus it is not reasonably likely the trial court would have changed its sentencing
decision if counsel had objected to the aggravating factor provided in the probation
report.
                                                VI
                     Defendant’s Abstract Of Judgment Must Be Corrected
          Defendant contends her abstract of judgment must be corrected to reflect the trial
court waived the court security fee and criminal conviction assessment. The People
agree, as do we.
          At sentencing, the trial court waived all fines and fees, except for the restitution
fine. Thus, defendant’s abstract of judgment erroneously reflects the court security fee
and criminal conviction assessment were imposed. (People v. Mitchell (2001) 26 Cal.4th

                                                35
181, 185 [“[a]n abstract of judgment is not the judgment of conviction; it does not control
if different from the trial court’s oral judgment and may not add to or modify the
judgment it purports to digest or summarize”].) Accordingly, the abstract of judgment
must be corrected. (Ibid. [“a court has the inherent power to correct clerical errors”].)
                                      DISPOSITION
       The trial court shall correct defendant’s abstract of judgment to reflect the court
security fee and criminal conviction assessment were not imposed. The court shall
forward a certified copy of the corrected abstract of judgment to the California
Department of Corrections and Rehabilitation. The judgment is otherwise affirmed.



                                                  /s/
                                                  Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Krause, J.




                                             36